          Case 20-33697 Document 128 Filed in TXSB on 09/14/20 Page 1 of 2




                                   BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

     In re:                          §                            Case No. 20-33697
                                     §
     BRAHMAN RESOURCE PARTNERS, LLC, §                            Chapter 11 (DRJ)
     et al.,                         §
                                     §                            (Jointly Administered)
             Debtors. 1

                           NOTICE OF APPOINTMENT OF OFFICIAL
                           COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE DAVID R. JONES
UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW the United States Trustee, ("UST") through the undersigned attorney,
pursuant to Sec. 1102(a) and 1102(b)(1) of the Bankruptcy Code and hereby appoints following
eligible creditors to the official committee of unsecured creditors in the above captioned case:


    1.    WellBenders Directional Services           Rich Fancher, VP Operations
          13901 Hwy. 105 W.                          936-539-9602
          Conroe, TX 77304                           rich.fancher@wellbenders.com



    2.    Anderson Perforating Services, LLC         Kent Brown
          PO Box 60018                               432-561-9356
          Midland, TX 79711                          kbrown@thewirelinegroup.com


    3.    Gregory C. Toole                           850-624-5468
          4804 105th St.                             gct952@gmail.com
          Lubbock, TX 79424




1
  The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Brahman Resource Partners, LLC (7253); and BRP Vista Grande,
LLC (1481). The Debtors’ service address is: 8900 Eastloch Dr., Suite 235, Spring, Texas 77379.
       Case 20-33697 Document 128 Filed in TXSB on 09/14/20 Page 2 of 2




Dated: September 14, 2020                   HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE

                                            By: /s/Jayson B. Ruff
                                            Jayson B. Ruff
                                            Trial Attorney
                                            Michigan Bar No. P69893
                                            Office of the United States Trustee
                                            515 Rusk Avenue, Suite 3516
                                            Houston, TX 77002
                                            (713) 718-4650 Ext 252
                                            (713) 718-4670 Fax



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appointment of
Official Committee of Unsecured Creditors has been served by electronic means on all PACER
participants on September 14, 2020.

                                          /s/ Jayson B. Ruff
                                          Jayson B. Ruff
                                          Trial Attorney
